DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-5, 8-10, and 12-19 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 11/01/2019 and 06/24/2022 have been taken into account.

Response to Amendment
In the amendment dated 09/22/2022, the following has occurred: Claims 1, 8-10, and 16 have been amended; Claims 6-7, 11, and 20 have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 09/2/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that: “the dimensions recited in independent claim 1 perform differently that the device 130 of Thompson by allowing the ladder pad to be mounted to either a ladder or directly on a gutter. In contrast, the dimensions and shape of the device 130 of Thompson prevent mounting of the device 130 on a gutter” – Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., being mounted on a gutter) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Secondly, claim 1 recites respective widths and heights of base and side panels, however these dimensions correspond to dimensions of the pad in Johnson and changing the respective size of the heights and widths of the base and side panels (Thompson: Annotated Fig. 4-A; HB, HS, WB, WS1, WS2) to these dimensions would not alter its operation (i.e. it would not perform differently). Applicant is arguing that the specific claimed heights and widths in their invention when applied to the structure in Thompson would prevent it from being secured to a ladder and only will allow it to be secured to a gutter, but the claimed heights and widths are not sized such that on having ordinary skill in the art would find that they prevent the pad of Thompson from being secured to a ladder due to being too small or too large. Furthermore, Thompson explicitly states that changes to the transverse cross sections of the pads are obvious to accommodate different shapes of ladders, facilitate installation, and avoiding damage and slipping (Thompson: Col. 11, Ln. 23-32). Therefore it is clear that changing the size of the claimed dimensions is obvious to one having ordinary skill in the art.
In response to applicant’s argument that: “Thompson recognizes that members can be installed gutters but expressly teaches away from such members. Thus, one of ordinary skill in the art would not modify the device 130 of Thompson to allow the device 130 to be mounted on a gutter because Thompson teaches away from such modification.” – As stated in the response to the first argument, because the feature of the pad being mounted to a gutter has not been claimed, applicant is arguing a modification to Thompson that has not been made in the office action. No recitation of the pad being secured to a gutter is in the claims, only language directed towards a ladder pad structure, and as the structure of the ladder pad disclosed in Thompson reads on that which is claimed, a reference reciting a pad being secured to a gutter was not applied in the rejection. Therefore applicant’s arguments regarding modifying the pad in Thompson to be secured to a gutter are moot.


    PNG
    media_image1.png
    560
    690
    media_image1.png
    Greyscale

I: Thompson; Annotated Fig. 4-A

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, 12-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US Patent No. 6,021,865).
Regarding Claim 1, Thompson discloses a ladder pad, comprising: an elongated body (Thompson: Fig. 3-5; 130, 131) defines a slot (Thompson: Annotated Fig. 4-B; S / Fig. 8; 155) that extends along a length of the elongated body, the elongated body further defines a plurality of openings (Thompson: Fig. 5; 136-138), the openings are spaced along the length of the elongated body, wherein the slot of the elongated body is sized for receipt of a rail (Thompson: Fig. 3-4; 132, 133) of a ladder, and each of the openings is sized and positioned for receipt of a respective rung of the ladder (Thompson: Fig. 5); wherein the elongated body comprises a base panel (Thompson: Annotated Fig. 4-B / 8; B) and a pair of side panels (Thompson: Annotated Fig. 4-B / 8; P1, P2), the side panels are positioned on and extend outwardly from the base panel such that the slot (Thompson: Annotated Fig. 4-B; S / Fig. 8; 155) is disposed between the side panels, the openings (Thompson: Fig. 5; 136-138) are positioned on one of the side panels; and wherein the elongated body (Thompson: Fig. 3-5; 130, 131) has a cross-section in a plane that is perpendicular to the length of the elongated body, the base panel (Thompson: Annotated Fig. 4-B / 8; B) has a width and a height in the cross-section; and each of the side panels (Thompson: Annotated Fig. 4-B / 8; S1, S2) has a width and a height in the cross-section. Thompson fails to explicitly disclose the width of the base panel is about three inches, the height of the base panel is about one inch, the width of the side panels is about three-quarters of an inch, the height of the side panels is about two and a quarter inches.
It would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was filed to modify the body in Thompson with the claimed dimensions, with the motivation of providing alternate cross-sections that facilitate ladder installation and avoidance of slipping and damage by using alternately sized cross sections or different affixing means (Thompson: Col. 11, Ln. 23-32), and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding Claim 2, Thompson discloses the ladder pad of claim 1, wherein the length of the elongated body (Thompson: Fig. 3-5; 130, 131) is no less than two feet and no greater than five feet (Thompson: Col. 3, Ln. 41-43).
Regarding Claim 3, Thompson discloses the ladder pad of claim 1, but fails to disclose each of the openings is spaced from an adjacent opening by about one foot.
It would have been considered obvious to one of ordinary skill in the art at the time the invention was filed to use the claimed opening spacing with the motivation of using an opening spacing that matches a standardized ladder, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. [Note: See the rejection of claim 1 for additional rationale regarding changing the size of the pad in Thompson.]
Regarding Claim 4, Thompson discloses the ladder pad of claim 1, wherein the plurality of openings (Thompson: Fig. 5; 136-138) is no less than two openings and no more than five openings.
Regarding Claim 5, Thompson discloses the ladder pad of claim 4, wherein the plurality of openings (Thompson: Fig. 5; 136-138) is three openings.
Regarding Claim 8, Thompson discloses the ladder pad of claim 1, wherein each opening (Thompson: Fig. 5; 136-138) has a length and a width. Thompson fails to explicitly disclose a length of the openings is about one and a half inches, the width of the openings is about one and three-quarters inches. [Note: See the rejections of claims 1 and 3 for rationale.]
Regarding Claim 10, Thompson discloses the ladder pad of claim 1, wherein an outer surface of base panel (Thompson: Annotated Fig. 4-B; B) is curved.
Regarding Claim 12, Thompson discloses the ladder pad of claim 1, wherein a proximal end of each of the side panels (Thompson: Annotated Fig. 4-B / 8; P1, P2) is positioned at the base panel (Thompson: Annotated Fig. 4-B / 8; B), a distal end of each of the side panels is spaced from the base panel. Thompson fails to explicitly disclose the proximal ends of the side panels are spaced apart by about one and a quarter inches, and the distal ends of the side panels are spaced apart by about a quarter of an inch. [Note: See the rejections of claims 1 and 3 for rationale.]
Regarding Claim 13, Thompson discloses the ladder pad of claim 1, wherein the elongated body (Thompson: Fig. 3-5; 130, 131) is an extruded plastic elongated body (Thompson: Col. 8, Ln. 6-9).
The MPEP § 2113: Product-by-Process Claims states that, "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." The plastic elongated body is anticipated by Thompson. The process by which the plastic elongated body is made is not a patentable distinction.
Regarding Claim 15, Thompson discloses the ladder pad of claim 1, wherein the elongated body (Thompson: Fig. 3-5; 130, 131) is a single, unitary piece of material.

Regarding Claim 16, Thompson discloses a ladder pad, comprising: an extruded plastic elongated body (Thompson: Fig. 3-5; 130, 131) defines a slot (Thompson: Annotated Fig. 4-B; S / Fig. 8; 155) that extends along a length of the extruded plastic elongated body, the extruded plastic elongated body further defines a plurality of openings (Thompson: Fig. 5; 136-138), the openings are spaced along the length of the extruded plastic elongated body, the extruded plastic elongated body comprises a base panel (Thompson: Annotated Fig. 4-B / 8; B) and a pair of side panels (Thompson: Annotated Fig. 4-B / 8; P1, P2), the side panels are formed with and extend outwardly from the base panel such that the slot is disposed between the side panels, the openings are positioned on one of the side panels, wherein the slot of the extruded plastic elongated body is sized for receipt of a rail (Thompson: Fig. 3-4; 132, 133) of a ladder, and each of the openings is sized and positioned for receipt of a respective rung of the ladder, wherein the extruded plastic elongated body is a single, unitary piece of material, wherein a proximal end of each of the side panels (Thompson: Annotated Fig. 4-B / 8; P1, P2) is positioned at the base panel (Thompson: Annotated Fig. 4-B / 8; B), a distal end of each of the side panels is spaced from the base panel. Thompson fails to explicitly disclose the proximal ends of the side panels are spaced apart by about one and a quarter inches, and the distal ends of the side panels are spaced apart by about a quarter of an inch. [Note: See the rejections of claims 1 and 3 for rationale.]
The MPEP § 2113: Product-by-Process Claims states that, "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." The plastic elongated body is anticipated by Thompson. The process by which the plastic elongated body is made is not a patentable distinction.
Regarding Claim 17, Thompson teaches the ladder pad of claim 16, wherein the length of the extruded plastic elongated body (Thompson: Fig. 3-5; 130, 131) is about three feet (Thompson: Col. 3, Ln. 41-43), each of the openings is spaced from an adjacent opening by about one foot, and the plurality of openings is three openings (Thompson: Fig. 5).
Claim 18 is rejected, as set forth in the rejection of claim 7.
Claim 19 is rejected, as set forth in the rejection of claim 8.

    PNG
    media_image2.png
    656
    572
    media_image2.png
    Greyscale

II: Thompson; Annotated Fig. 4-B

    PNG
    media_image3.png
    693
    846
    media_image3.png
    Greyscale

III: Thompson; Annotated Fig. 4

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US Patent No. 6,021,865) in view of Smith et al. (US Pub. No. 2018/0044990).
Regarding Claim 9, Thompson discloses the ladder pad of claim 1, wherein an angle, α, is defined between an inner surface of the base panel (Thompson: Annotated Fig. 4-B / 8; B) and an inner surface of each of the side panels (Thompson: Annotated Fig. 4-B / 8; P1, P2).
Thompson fails to disclose an angle α that is about seventy-five degrees. However, Smith teaches an angle between an inner surface of a base panel (Smith: Annotated Fig. 2; B) and side panels (Smith: Annotated Fig. 2; P1, P2) that is about seventy-five degrees.
Thompson and Smith are analogous because they are from the same field of endeavor or a similar problem solving area e.g. ladder accessories and protecting structures from ladders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panels and slot in Thompson with the panel and slot profile from Smith, with a reasonable expectation of success, in order to provide an alternate profile that avoidance of slipping and damage via its cross section or enables the use different affixing means such as a strap, thereby enabling a user to firmly tighten the profile around the ladder and secure it via friction aided by the strap (Smith: [0010]-[0012]; Thompson: Col. 11, Ln. 23-32).

    PNG
    media_image4.png
    531
    768
    media_image4.png
    Greyscale

IV: Smith; Annotated Fig. 2


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US Patent No. 6,021,865) in view of Thomson, Jr. (US Patent No. 4,580,661).
Regarding Claim 14, Thompson discloses the ladder pad of claim 13, but fails to disclose an extruded plastic elongated body comprising polyethylene. However, Thomson teaches aplastic elongated body (Thomson: Fig. 1-5; 10) comprising polyethylene (Thomson: Col. 1, Ln. 44-46).
Thompson and Thomson are analogous because they are from the same field of endeavor or a similar problem solving area e.g. ladder accessories and protecting structures from ladders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body in Thompson with the material from Thomson, with a reasonable expectation of success, in order to provide a plastic foam material that has a suitable cushioning property, thereby ensuring the pad is capable of protecting a structure from the weight of the ladder and user (Thomson: Col. 1, Ln. 41-46; Col. 2, Ln. 47-50). Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use polyethylene to form the body in Thompson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TM/Examiner, Art Unit 3631                                                                                                                                                                                                        
/Muhammad Ijaz/Primary Examiner, Art Unit 3631